Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-6 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
	With regard to Claims 1, 3, 6, Nakahara (US20140086592A1) teaches 
a control apparatus for a power transmitter apparatus (e.g., 64, Fig. 27) that transmits power to a power receiver apparatus (e.g., 66, Fig. 27) comprising a power receiving coil ( L2, Fig. 27), in a contactless manner, wherein the power transmitter apparatus comprises: a power transmitting coil ( e.g., L1, Fig. 27), and a power supply circuit ( e.g., 86, 84, Fig. 27)  that generates transmitting power having a voltage and a frequency and supplies the transmitting power to the power transmitting coil ( e.g., L1, Fig. 27),
wherein the control apparatus comprises:
a second detection circuit ( e.g., 65, Fig. 27) that detects a value of a current flowing through the power transmitting coil ( [0141] a coupling factor with the RU 66 is determined to control a power transmission output, on the basis of a current which flows into the primary-side coil 14/secondary-side coil 16 which executes the power transmission/reception in the power transmitter/power receiver, or a voltage applied on the primary-side coil 14/secondary-side coil 16 (S64));
and estimates a second coupling coefficient between the power transmitting coil and the power receiving coil, based on the value of the current flowing through the power transmitting coil (( [0141] a coupling factor with the RU 66 is determined to control a power transmission output, on the basis of a current which flows into the primary-side coil 14/secondary-side coil 16 which executes the power transmission/reception in the power transmitter/power receiver, or a voltage applied on the primary-side coil 14/secondary-side coil 16 (S64)); and stop power transmission to the power receiver apparatus when the difference between the coupling coefficients is greater than the threshold ( see claim 13 if coupling between the power transmitter unit and the power receiver unit deviated from a stationary state more than a certain amount, the wireless power supply transmitter detects the aforementioned state to terminate the power transmission of electric power).
Urano (US20110095619A1) teaches an auxiliary coi (L1, Fig. 1) l electromagnetically coupled to the power transmitting coil (L2, Fig. 1). 
However, the prior art of record fails to teach or suggest a coupling coefficient estimator that estimates a first coupling coefficient between the power transmitting coil and the power receiving coil, based on the value of the current or voltage generated by the auxiliary coil, a control circuit that controls the power supply circuit to transmit power to the power receiver apparatus when a difference between the first and second coupling coefficients is equal to or less than a predetermined threshold, and stop power transmission to the power receiver apparatus when the difference between the first and second coupling coefficients is greater than the threshold in combination with other limitations of the claim.
	With regard to Claims 2, 4-5, they depend on claims 1 or 3 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwazawa(  US 20210066964 A1  ) teaches   a coupling coefficient between the transmitter coil and the auxiliary coil is greater than a maximum value expected of a coupling coefficient between the transmitter coil and the receiver coil.                                                                                                                                                                               SHCHERBATKO (US 20160254692 A1) teaches about a difference of the transmission efficiency and the reception efficiency can be determined based on a resonance factor Q between inductance/capacitance (LCs) of the resonant coils 202 and 212 and a coupling coefficient k of the coils

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836